Citation Nr: 1707645	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an earlier effective date than August 31, 2004, for the grant of service connection for schizophrenia, paranoid type, with consideration of whether there was a clear and unmistakable error (CUE) in the December 1985 denial of this claim for service connection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA RO in New York, New York, that established an effective date of August 31, 2004, for service connection for schizophrenia.

The Veteran appeared at a Travel Board hearing with the undersigned Veterans Law Judge (VLJ) in October 2014.  A transcript is of record.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has  asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


This issue was remanded by the Board in March 2015 for further development, to specifically include RO consideration of whether a CUE occurred in the December 1985 RO denial.  This was done in an August 2015 supplemental statement of the case. 

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  In a December 10, 1985, notification letter, the RO denied entitlement to service connection for a nervous condition.

2.  The Veteran has not alleged any errors of fact or law in the December 1985 denial that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the errors.

3.  The first evidence of record indicating that the Veteran filed an application to reopen his previously denied claim for service connection for a nervous condition was received by VA on August 31, 2004.


CONCLUSIONS OF LAW

1.  The December 1985 notification letter which denied entitlement to service connection for a nervous condition was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2015).

2.  The criteria for an effective date prior to August 31, 2004, for the grant of service connection for schizophrenia, paranoid type have not been met.  See 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9203 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, the Court has held that the VCAA does not apply to claims of CUE in prior final decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Nevertheless, with respect to the claim for CUE, the Board notes in passing that the Veteran and his accredited representative have been afforded ample opportunity to present his contentions, and there is no indication that either the Veteran or his representative have further argument to present.

Additionally, the Court has explained that VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); see Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (following Caffrey).  

With regard to the earlier effective date portion of this claim, VA has met all statutory and regulatory notice and duty to assist provisions.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 


A VCAA letter dated in May 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

Moreover, the Board notes that, for claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i).  However, an examination is not relevant to an effective date claim.


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

 To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran claims that an earlier effective date, prior to August 31, 2004, should be assigned for the grant of service connection for schizophrenia, paranoid type, chronic, moderate to severe.  He testified at the October 2014 hearing that his condition dated back to his service.  He further testified at the October 2014 hearing that there was CUE in the December 1985 rating decision that denied service connection for a nervous condition. 

At the outset, the Board will consider the Veteran's claim for CUE.  In August 1985, the Veteran filed a claim of entitlement to service connection for schizophrenia.  In a December 10, 1985, letter, the Veteran was denied service connection for a nervous condition.  The Veteran essentially contends that the December 1985 denial should be reversed on the grounds that the RO committed CUE.  Specifically, the Veteran testified at the October 2014 hearing the evidence of record established that the Veteran's condition had begun in service.  He referred to a February 13, 1986, psychiatric medical report, where he described a history of mental illness that had been treated since 1983 while he was in the Army.  He also referred to a July 1985 summary of hospitalization that showed that he had been attending day treatment modalities, including medication, and group and individual therapy.  He attended this day therapy from December 4, 1984, to February 1985, and then again in September 1985.  A September 1985 psychiatric evaluation noted that the Veteran had a past history of psychiatric illness since 1983.  The Veteran also referred to an intake from Duchess County Medical, Department of Mental Hygiene for a July 1985 admission with a problem that dated back to service.  The Veteran and his representative essentially testified that this evidence should have been sufficient to grant service connection in the December 1985 determination. 

Also of record at the time of the 1985 denial was the report of a VA psychiatric examination conducted in October 1985.  This confirmed the diagnosis of schizophrenia.

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error' requires that error, otherwise prejudicial,...must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4. "It must always be remembered that CUE is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded the following three-pronged test for determining when there was CUE present in a prior decision: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated on the test set forth in Russell.  The Court stated that CUE was a very specific and rare kind of "error."  It was the kind of error, of fact or law, that when called to the attention of later reviewers compelled a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

Upon review of the claims file, the Board notes that the December 1985 RO denial does not discuss the relevant regulations.  However, as noted above, in order for CUE to granted, an error must have occurred which is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  The Board does not find any evidence or indication that such an error occurred.  

The Board acknowledges that the December 1985 denial is vague as to the laws and evidence used to establish this denial.  However, the Board finds there is simply no evidence of record indicating that the relevant facts or appropriate regulations were not considered in rendering this decision.  Rating decisions are not required to set forth in detail the factual bases for their decisions before the 1990 effective date of 38 U.S.C.A. § 5104(b).  In the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005). 

Initially, it must be noted that the February 13, 1986, psychiatric medical report identified by the representative at the Board hearing would post-date the 1985 denial, so cannot be used to support a CUE claim.  Neither the Veteran nor the representative has argued that the correct facts were not before the 1985 adjudicator or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Instead, the basis of the Veteran's CUE argument is that the evidence of record at the time of the December 1985 denial warranted a grant of service connection.  Essentially, they argue that since records in 1985 stated the Veteran's problems dated back to 1983, service connection should have been granted.  However, disagreement as to how the facts were weighed or evaluated will not amount to CUE.  

Accordingly, the Board finds that the Veteran has not pointed to any error of fact or law in the 1985 determination which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  Although the Veteran may disagree with the RO's findings in the December 1985 denial and the weight it gave to the evidence of record, the Court has determined that an assertion that the RO improperly weighed or evaluated evidence can never raise to the level of CUE.  Fugo, 6 Vet. App. at 43.
	

Therefore, the Board concludes that the record does not establish that, but for an error in the December 1985 denial, service connection would have granted for a nervous condition.  As such, the criteria for a finding of CUE in the December 1985 has not been met.

With regard to the issue of entitlement to an earlier effective date, the representative stated at the October 2014 hearing that the Veteran feels that he has pursued this issue without interruption from 1985 and that the effective date should reflect the date that he first filed the claim in 1985.  However, when directly questioned, the Veteran stated that he did not think he actually filed any claims between 1985 and 2004. 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that August 31, 2004, is the correct date for the grant of service connection for schizophrenia, paranoid type, chronic, moderate to severe.  Unfortunately, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  

As noted above, the Veteran first filed a claim for service connection for his paranoid schizophrenia on August 21, 1985.  This claim was originally denied in a December 10, 1985, notification letter.  There is no indication in the file the letter was sent to an incorrect address; in fact the Veteran testified that he recalled the 1985 denial.  Notice of appellate rights was printed on the reverse of the letter.

On August 31, 2004, the Veteran submitted an application to reopen the previously denied claim.  In an October 2011 rating decision, the RO granted service connection for schizophrenia, paranoid type, chronic moderate-to-severe and assigned a 100 percent evaluation, effective August 31, 2004.  

As noted above, the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r).

In this case, the Board must conclude that an effective date earlier than August 31, 2004, the date of the Veteran's claim to reopen his previously denied psychiatric disorder claim, is not warranted.  There is simply no record of an application to reopen his previously denied paranoid schizophrenia claim prior to August 31, 2004, nor is there evidence that the Veteran attempted to appeal the December 1985 denial.  The claims file reflects that no documentation or evidence of any kind, to include a claim or a notice of disagreement, between the issuance of the December 1985 denial and the August 31, 2004, claim.  Again, the Veteran testified that he does not believe he filed a claim between 1985 and 2004.  While the Veteran has argued that his condition has existed all along since his service, and the Board has no reason to doubt him, he did not submit an application to reopen his previously denied claim until August 31, 2004.  As such, an earlier effective date is not warranted.   

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the Veteran did not appeal the December 1985 denial of his claim for service connection for paranoid schizophrenia, and he did not file a claim to reopen his previously denied application for paranoid schizophrenia until August 31, 2004.  As such, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.


ORDER

The December 1985 RO denial was not clearly and unmistakably erroneous.

Entitlement to an earlier effective date than August 31, 2004, for the grant of service connection for schizophrenia, paranoid type, chronic, moderate to severe is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


